Exhibit 13 Chemed Corporation and Subsidiary Companies Financial Review Contents Report of Independent Registered Public Accounting Firm 2 Consolidated Statement of Income 3 Consolidated Balance Sheet 4 Consolidated Statement of Cash Flows 5 Consolidated Statement of Changes in Stockholders’ Equity 6 Notes to Consolidated Financial Statements 7 Unaudited Summary of Quarterly Results 32 Selected Financial Data 34 Unaudited Consolidating Statements of Income 35 Management’s Discussion and Analysis of Financial Conditions and Results of Operations 38 Officers’ and Directors’ Listing and Corporate Information IBC MANAGEMENT’S REPORT ON INTERNAL CONTROL OVER FINANCIAL REPORTING The Company’s management is responsible for establishing and maintaining adequate internal control over financial reporting, as that term is defined in Exchange Act Rules 13a-15(f) and 15d-15(f). A company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. A company’s internal control over financial reporting includes those policies and procedures that (i)pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and disposition of the assets of the company; (ii)provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorization of management and directors of the company; and (iii)provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the Company’s assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. The Company’s management, including the President and Chief Executive Officer, Executive Vice President and Chief Financial Officer and Vice President and Controller, has conducted an evaluation of the effectiveness of its internal control over financial reporting as of December31, 2011, based on the framework established in Internal Control—Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (“COSO”). Based on this evaluation, management concluded that internal control over financial reporting was effective as of December31, 2011, based on criteria in Internal Control—Integrated Framework issued by COSO. PricewaterhouseCoopers LLP, our independent registered public accounting firm, has audited the effectiveness of the Company’s internal control over financial reporting as of December 31, 2011, as stated in their report which appears on page 2. 1 Chemed Corporation and Subsidiary Companies Report of Independent Registered Public Accounting Firm Tothe Board of Directors and Stockholders of Chemed Corporation: In our opinion, the accompanying consolidated balance sheets and the related consolidatedstatementsof income, changes in stockholders' equity and cash flows present fairly, in all material respects, the financial position of Chemed Corporation and its subsidiariesatDecember 31, 2011and 2010, and the results of their operations and their cash flows for each of the three years in the period endedDecember 31, 2011,in conformity with accounting principles generally accepted in the United States of America.Also in our opinion, the Company maintained, in all material respects, effective internal control over financial reporting as of December 31, 2011, based on criteria established in Internal Control - Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO).The Company's management is responsible for these financial statements, for maintaining effective internal control over financial reporting and for its assessment of the effectiveness of internal control over financial reporting, included in the accompanyingManagement's Report on Internal Control over Financial Reporting.Our responsibility is to express opinions on these financial statements and on the Company's internal control over financial reporting based on our integrated audits.We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement and whether effective internal control over financial reporting was maintained in all material respects.Our audits of the financial statements included examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation.Our audit of internal control over financial reporting included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, and testing and evaluating the design and operating effectiveness of internal control based on the assessed risk.Our audits also included performing such other procedures as we considered necessary in the circumstances. We believe that our audits provide a reasonable basis for our opinions. A company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles.A company’s internal control over financial reporting includes those policies and procedures that (i)pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (ii)provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (iii)provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company’s assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements.Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. /s/ PricewaterhouseCoopers LLP PricewaterhouseCoopers LLP Cincinnati, OH February 27, 2012 2 CONSOLIDATED STATEMENT OF INCOME Chemed Corporation and Subsidiary Companies (in thousands, except per share data) For the Years Ended December 31, Continuing Operations Service revenues and sales $ $ $ Cost of services provided and goods sold (excluding depreciation) Selling, general and administrative expenses Depreciation Amortization Other operating expenses (Note 7) - - Total costs and expenses Income from operations Interest expense ) ) ) Other incomenet (Note 11) Income before income taxes Income taxes (Note 12) Income from continuing operations Discontinued Operations, Net of Income Taxes (Note 9) - - ) Net Income $ $ $ Earnings Per Share (Note 16) Income from continuing operations $ $ $ Net Income $ $ $ Average number of shares outstanding Diluted Earnings Per Share (Note 16) Income from continuing operations $ $ $ Net Income $ $ $ Average number of shares outstanding The Notes to Consolidated Financial Statements are integral parts of this statement. 3 CONSOLIDATED BALANCE SHEET Chemed Corporation and Subsidiary Companies (in thousands, except shares and per share data) December 31, Assets Current assets Cash and cash equivalents (Note 10) $ $ Accounts receivable less allowances of$11,524 (2010 - $13,332) Inventories Current deferred income taxes (Note 12) Prepaid income taxes Prepaid expenses Total current assets Investments of deferred compensation plans held in trust (Notes 15 and 17) Properties and equipment, at cost, less accumulated depreciation (Note 13) Identifiable intangible assets less accumulated amortization of$28,904 (2010 - $27,438) (Note 6) Goodwill Other assets Total Assets $ $ Liabilities Current liabilities Accounts payable $ $ Income taxes (Note 12) 90 Accrued insurance Accrued compensation Other current liabilities Total current liabilities Deferred income taxes (Note 12) Long-term debt (Note 3) Deferred compensation liabilities (Note 15) Other liabilities Total Liabilities Commitments and contingencies (Notes 14 and 19) Stockholders' Equity Capital stock - authorized 80,000,000 shares $1 par; issued 30,936,925 shares (2010 - 30,381,863 shares) Paid-in capital Retained earnings Treasury stock - 11,880,051 shares (2010 - 9,103,185 shares), at cost ) ) Deferred compensation payable in Company stock (Note 15) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ The Notes to Consolidated Financial Statements are integral parts of this statement. 4 CONSOLIDATED STATEMENT OF CASH FLOWS Chemed Corporation and Subsidiary Companies (in thousands) For the Years Ended December 31, Cash Flows from Operating Activities Net income $ $ $ Adjustments to reconcile net income to net cash provided by operations: Depreciation and amortization Provision for uncollectible accounts receivable Stock option expense Amortization of discount on covertible notes Provision for deferred income taxes (Note 12) ) Noncash portion of long-term incentive compensation Amortization of debt issuance costs Discontinued operations (Note 9) - - Changes in operating assets and liabilities, excluding amounts acquired in business combinations: Decrease/(increase) in accounts receivable ) Decrease/(increase) in inventories ) ) 29 Decrease/(increase) in prepaid expenses ) ) Increase/(decrease) in accounts payable and other current liabilities ) ) Increase in income taxes Increase in other assets ) ) ) Increase in other liabilities Excess tax benefit on share-based compensation ) ) ) Other sources Net cash provided by operating activities Cash Flows from Investing Activities Capital expenditures ) ) ) Business combinations, net of cash acquired (Note 8) Other uses ) ) Net cash used by investing activities ) ) ) Cash Flows from Financing Activities Purchases of treasury stock (Note 21) Dividends paid ) ) ) Proceeds from exercise of stock options (Note 4) Excess tax benefit on share-based compensation Debt issuance costs ) - - Increase/(decrease) in cash overdraft payable ) ) Repayment of long-term debt (Note 3) - - ) Net change in revolving line of credit - - ) Other sources/(uses) ) Net cash used by financing activities ) ) ) Increase/(decrease) in cash and cash equivalents ) ) Cash and cash equivalents at beginning of year Cash and cash equivalents at end of year $ $ $ The Notes to Consolidated Financial Statements are integral parts of this statement. 5 CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS' EQUITY Chemed Corporation and Subsidiary Companies (in thousands, except per share data) Deferred Compensation Treasury Payable in Capital Paid-in Retained Stock- Company Stock Capital Earnings at Cost Stock Total Balance at December 31, 2008 $ ) $ $ Net income - Dividends paid ($.36 per share) - - ) - - ) Stock awards and exercise of stock options (Note 4) - ) - Purchases of treasury stock (Note 21) - - - ) - ) Other - - 83 ) Balance at December 31, 2009 ) Net income - Dividends paid ($.52 per share) - - ) - - ) Stock awards and exercise of stock options (Note 4) - ) - Purchases of treasury stock (Note 21) - - - ) - ) Other - - 80 3 Balance at December 31, 2010 ) Net income - Dividends paid ($.60 per share) - - ) - - ) Stock awards and exercise of stock options (Note 4) - ) - Purchases of treasury stock (Note 21) - - - ) - ) Other - ) - 70 28 ) Balance at December 31, 2011 $ ) $ $ The Notes to Consolidated Financial Statements are integral parts of this statement. 6 Chemed Corporation and Subsidiary Companies NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Chemed Corporation and Subsidiary Companies 1. Summary of Significant Accounting Policies NATURE OF OPERATIONS We operate through our two wholly-owned subsidiaries: VITAS Healthcare Corporation (“VITAS”) and Roto-Rooter Group, Inc. (“Roto-Rooter”). VITAS focuses on hospice care that helps make terminally ill patients' final days as comfortable as possible. Through its team of doctors, nurses, home health aides, social workers, clergy and volunteers, VITAS provides direct medical services to patients, as well as spiritual and emotional counseling to both patients and their families. Roto-Rooter provides plumbing and drain cleaning services to both residential and commercial customers. Through its network of company-owned branches, independent contractors and franchisees, Roto-Rooter offers plumbing and drain cleaning service to over 90% of the U.S. population. PRINCIPLES OF CONSOLIDATION The consolidated financial statements include the accounts of Chemed Corporation and its wholly owned subsidiaries.All significant intercompany transactions have been eliminated. We have analyzed the provisions of the Financial Accounting Standards Board (“FASB”) authoritative guidance on the consolidation of variable interest entities relative to our contractual relationships with Roto-Rooter’s independent contractors and franchisees.The guidance requires the primary beneficiary of a Variable Interest Entity (“VIE”) to consolidate the accounts of the VIE.Based upon the guidance provided by the FASB, we have concluded that neither the independent contractors nor the franchisees are VIEs. CASH EQUIVALENTS Cash equivalents comprise short-term, highly liquid investments, including money market funds that have original maturities of three months or less. ACCOUNTS AND LOANS RECEIVABLE Accounts and loans receivable are recorded at the principal balance outstanding less estimated allowances for uncollectible accounts.For the Roto-Rooter segment, allowances for trade accounts receivable are generally provided for accounts more than 90 days past due, although collection efforts continue beyond that time.Due to the small number of loans receivable outstanding, allowances for loan losses are determined on a case-by-case basis.For the VITAS segment, allowances for accounts receivable are provided on accounts based on expected collection rates by payer types. The expected collection rate is based on both historical averages and known current trends.Final write-off of overdue accounts or loans receivable is made when all reasonable collection efforts have been made and payment is not forthcoming.We closely monitor our receivables and periodically review procedures for granting credit to attempt to hold losses to a minimum. As of December 31, 2011, VITAS has approximately $720,000 in unbilled revenue included in accounts receivable (December 31, 2010 - $2.8million).The unbilled revenue at VITAS relates to hospice programs currently undergoing focused medical reviews (“FMR”).During FMR, surveyors working on behalf of the U.S. Federal government review certain patient files for compliance with Medicare regulations.During the time the patient file is under review, we are unable to bill for care provided to those patients.We make appropriate provisions to reduce our accounts receivable balance for any governmental or other payer reviews resulting in denials of patient service revenue.We believe our hospice programs comply with all payer requirements at the time of billing.However, we cannot predict whether future billing reviews or similar audits by payers will result in material denials or reductions in revenue. CONCENTRATION OF RISK As of December 31, 2011 and 2010, approximately 51% and 72%, respectively, of VITAS’ total accounts receivable balance were due from Medicare and 34% and 20%, respectively, of VITAS’ total accounts receivable balance were due from various state Medicaid programs.Combined accounts receivable from Medicare and Medicaid represent 76% of the net accounts receivable in the accompanying consolidated balance sheet as of December 31, 2011. As further described in Note 20, we have agreements with one vendor to provide specified pharmacy services for VITAS and its hospice patients.In 2011 and 2010, respectively, purchases made from this vendor represent over 90% of all pharmacy services used by VITAS. 7 Chemed Corporation and Subsidiary Companies INVENTORIES Substantially all of the inventories are either general merchandise or finished goods.Inventories are stated at the lower of cost or market.For determining the value of inventories, cost methods that reasonably approximate the first-in, first-out (“FIFO”) method are used. DEPRECIATION AND PROPERTIES AND EQUIPMENT Depreciation of properties and equipment is computed using the straight-line method over the estimated useful lives of the assets.Leasehold improvements are amortized over the lesser of the remaining lease terms (excluding option terms) or their useful lives.Expenditures for maintenance, repairs, renewals and betterments that do not materially prolong the useful lives of the assets are expensed as incurred. The cost of property retired or sold and the related accumulated depreciation are removed from the accounts, and the resulting gain or loss is reflected currently in income. Expenditures for major software purchases and software developed for internal use are capitalized and depreciated using the straight-line method over the estimated useful lives of the assets.For software developed for internal use, external direct costs for materials and services and certain internal payroll and related fringe benefit costs are capitalized in accordance with the FASB’s authoritative guidance on accounting for the costs of computer software developed or obtained for internal use. The weighted average lives of our property and equipment at December 31, 2011, were: Buildings and building improvements yrs. Transportation equipment Machinery and equipment Computer software Furniture and fixtures GOODWILL AND INTANGIBLE ASSETS Identifiable, definite-lived intangible assets arise from purchase business combinations and are amortized using either an accelerated method or the straight-line method over the estimated useful lives of the assets.The selection of an amortization method is based on which method best reflects the economic pattern of usage of the asset.The weighted average lives of our identifiable, definite-lived intangible assets at December31,2011, were: Covenants not to compete yrs. Reacquired franchise rights Referral networks Customer lists The date of our annual goodwill and indefinite-lived intangible asset impairment analysis is October 1.The VITAS trade name is considered to have an indefinite life.We also capitalize the direct costs of obtaining licenses to operate either hospice programs or plumbing operations subject to a minimum capitalization threshold.These costs are amortized over the life of the license using the straight line method.Certificates of Need (CON), which are required in certain states for hospice operations, are generally granted without expiration and thus, we believe them to be indefinite-lived assets subject to impairment testing. For valuing the VITAS tradename, we perform a discounted cash flow analysis on the expected theoretical royalty cash stream from the VITAS tradename.For valuing capitalized CON costs, we perform a discounted cash flow analysis on the expected income from the operating unit projecting income on a “with and without” basis.This method compares the expected income stream from the operating unit with a theoretical income stream assuming that the applicable state did not have a CON requirement.The difference in the discounted income streams is attributed as being the fair value of the CON.Based on these calculations, neither the VITAS tradename nor the capitalized CON costs are impaired. We consider that Roto-Rooter Corp. (RRC), Roto-Rooter Services Co. (RRSC) and VITAS are appropriate reporting units for testing goodwill impairment.We consider RRC and RRSC separate reporting units but one operating segment.This is appropriate as they each have their own set of general ledger accounts that can be analyzed at “one level below an operating segment” per the definition of a reporting unit in FASB guidance. In September 2011, the FASB issued Accounting Standards Update (“ASU”) No. 2011-08 – Goodwill Impairment Testing which provides additional guidance related to the impairment testing of goodwill.ASU No. 2011-08 allows an 8 Chemed Corporation and Subsidiary Companies entity to first assess qualitative factors to determine whether it is necessary to perform the two-step quantitative goodwill impairment test.An entity will no longer be required to calculate the fair value of a reporting unit unless the entity determines that it is more likely than not that its fair value is less than its carrying amount.The revised guidance is effective for fiscal years beginning after December 15, 2011, but early adoption is permitted.We adopted the new guidelines for our impairment test conducted as of October1,2011.Based on our review of qualitative factors, such as financial performance of the reporting units and the macro-economic environment, we determined it was more likely than not that the fair value of each of our reporting units exceeded their respective recorded values. Accordingly, we concluded that the two-step quantitative goodwill impairment test is not necessary. LONG-LIVED ASSETS If we believe a triggering event may have occurred that indicates a possible impairment of our long-lived assets, we perform an estimate and valuation of the future benefits of our long-lived assets (other than goodwill, the VITAS trade name and capitalized CON costs) based on key financial indicators. If the projected undiscounted cash flows of a major business unit indicate that property and equipment or identifiable, definite-lived intangible assets have been impaired, a write-down to fair value is made. OTHER ASSETS Debt issuance costs are included in other assets.Issuance costs related to revolving credit agreements are amortized using the straight line method, over the life of the agreement.All are other issuance costs are amortized using the effective interest method over the life of the debt. REVENUE RECOGNITION Both the VITAS segment and Roto-Rooter segment recognize service revenues and sales when the earnings process has been completed.Generally, this occurs when services are provided or products are delivered.Sales of Roto-Rooter products, including drain cleaning machines and drain cleaning solution, comprise less than 3% of our total service revenues and sales for each of the three years in the period ended December 31, 2011. CHARITY CARE VITAS provides charity care, in certain circumstances, to patients without charge when management of the hospice program determines that the patient does not have the financial wherewithal to make payment.There is no revenue or associated accounts receivable in the accompanying consolidated financial statements related to charity care. The cost of providing charity care during the years ended December 31, 2011, 2010 and 2009, was $7.3 million, $7.2 million and $6.3 million, respectively.The cost of charity care is calculated by taking the ratio of charity care days to total days of care and multiplying by total cost of care. SALES TAX The Roto-Rooter segment collects sales tax from customers when required by state and federal laws.We record the amount of sales tax collected net in the accompanying consolidated statement of income. GUARANTEES In the normal course of business, Roto-Rooter enters into various guarantees and indemnifications in our relationships with customers and others.These arrangements include guarantees of services for periods ranging from one day to one year and product satisfaction guarantees.Mainly due to our technicians being commission-based, guarantees and indemnifications do not materially impact our financial condition, results of operations or cash flows.Therefore, no liability for guarantees has been recorded as of December 31, 2011 or 2010. OPERATING EXPENSES Cost of services provided and goods sold (excluding depreciation) includes salaries, wages and benefits of service providers and field personnel, material costs, medical supplies and equipment, pharmaceuticals, insurance costs, service vehicle costs and other expenses directly related to providing service revenues or generating sales.Selling, general and administrative expenses include salaries, wages, stock option expense and benefits of selling, marketing and administrative employees, advertising expenses, communications and branch telephone expenses, office rent and operating costs, legal, banking and professional fees and other administrative costs.The cost associated with VITAS sales personnel is included in cost of services provided and goods sold (excluding depreciation). ADVERTISING We expense the production costs of advertising the first time the advertising takes place.The costs of telephone directory listings are expensed when the directories are placed in circulation.These directories are generally in 9 Chemed Corporation and Subsidiary Companies circulation for approximately one year, at which point they are typically replaced by the publisher with a new directory.We generally pay for directory placement assuming it is in circulation for one year.If the directory is in circulation for less than or greater than one year, we receive a credit or additional billing, as necessary.We do not control the timing of when a new directory is placed in circulation.Advertising expense in continuing operations for the year ended December 31, 2011, was $27.2 million (2010 – $27.7 million; 2009 - $27.0 million). COMPUTATION OF EARNINGS PER SHARE Earnings per share are computed using the weighted average number of shares of capital stock outstanding.Diluted earnings per share reflect the dilutive impact of our outstanding stock options and nonvested stock awards.Stock options whose exercise price is greater than the average market price of our stock are excluded from the computation of diluted earnings per share. STOCK-BASED COMPENSATION PLANS Stock-based compensation cost is measured at the grant date, based on the fair value of the award and recognized as expense over the employee’s requisite service period on a straight-line basis. INSURANCE ACCRUALS For our Roto-Rooter segment and Corporate Office, we self-insure for all casualty insurance claims (workers’ compensation, auto liability and general liability).As a result, we closely monitor and frequently evaluate our historical claims experience to estimate the appropriate level of accrual for self-insured claims.Our third-party administrator (“TPA”) processes and reviews claims on a monthly basis.Currently, our exposure on any single claim is capped at $500,000.In developing our estimates, we accumulate historical claims data for the previous 10 years to calculate loss development factors (“LDF”) by insurance coverage type.LDFs are applied to known claims to estimate the ultimate potential liability for known and unknown claims for each open policy year.LDFs are updated annually.Because this methodology relies heavily on historical claims data, the key risk is whether the historical claims are an accurate predictor of future claims exposure.The risk also exists that certain claims have been incurred and not reported on a timely basis.To mitigate these risks, in conjunction with our TPA, we closely monitor claims to ensure timely accumulation of data and compare claims trends with the industry experience of our TPA. For the VITAS segment, we self-insure for workers’ compensation claims.Currently, VITAS’ exposure on any single claim is capped at $750,000. For VITAS’ self-insurance accruals for workers’ compensation, the valuation methods used are similar to those used internally for our other business units. Our casualty insurance liabilities are recorded gross before any estimated recovery for amounts exceeding our stop loss limits.Estimated recoveries from insurance carriers are recorded as accounts receivable. TAXES ON INCOME Deferred taxes are provided on an asset and liability method whereby deferred tax assets are recognized for deductible temporary differences and operating loss carry-forwards and deferred tax liabilities are recognized for taxable temporary differences.Temporary differences are the differences between the reported amount of assets and liabilities and their tax basis.Deferred tax assets are reduced by a valuation allowance when, in our opinion, it is more likely than not that some portion or all of the deferred tax assets will not be realized.Deferred tax assets and liabilities are adjusted for the effects of changes in laws and rates on the date of enactment. We are subject to income taxes in Canada, U.S. federal and most state jurisdictions.Significant judgment is required to determine our provision for income taxes.Our financial statements reflect expected future tax consequences of such uncertain positions assuming the taxing authorities’ full knowledge of the position and all relevant facts. CONTINGENCIES We are subject to various lawsuits and claims in the normal course of our business.In addition, we periodically receive communications from governmental and regulatory agencies concerning compliance with Medicare and Medicaid billing requirements at our VITAS subsidiary.We establish reserves for specific, uninsured liabilities in connection with regulatory and legal action that we deem to be probable and estimable.We record legal fees associated with legal and regulatory actions as the costs are incurred.We disclose material loss contingencies that are probable but not reasonably estimable and those that are at least reasonably possible. 10 Chemed Corporation and Subsidiary Companies ESTIMATES The preparation of consolidated financial statements in conformity with accounting principles generally accepted in the United States requires us to make estimates and assumptions that affect amounts reported in the consolidated financial statements and accompanying notes. Actual results could differ from those estimates.Disclosures of aftertax expenses and adjustments are based on estimates of the effective income tax rates for the applicable segments. RECLASSIFICATIONS Certain reclassifications have been made to prior-year amounts to conform to current year classifications.In 2011 we reclassified capitalized direct costs of obtaining licenses to operate plumbing locations and hospice programs from other long-term assets to intangible assets. 2. Hospice Revenue Recognition VITAS recognizes revenue at the estimated realizable amount due from third-party payers, which are primarily Medicare and Medicaid.Payers may deny payment for services in whole or in part on the basis that such services are not eligible for coverage and do not qualify for reimbursement.We estimate denials each period and make adequate provision in the financial statements.The estimate of denials is based on historical trends and known circumstances and does not vary materially from period to period on an aggregate basis.Medicare billings are subject to certain limitations, as described below. The allowance for doubtful accounts for VITAS comprises the following (in thousands): Medicare Medicaid Commercial Other Total Beginning Balance January 1, 2010 $ Bad debt provision Write-offs ) Other/Contractual adjustments - - - Ending Balance December 31, 2010 Bad debt provision Write-offs ) Other/Contractual adjustments 2 - 16 Ending Balance December 31, 2011 $ VITAS is subject to certain limitations on Medicare payments for services.Specifically, if the number of inpatient care days any hospice program provides to Medicare beneficiaries exceeds 20% of the total days of hospice care such program provided to all Medicare patients for an annual period beginning September 28, the days in excess of the 20% figure may be reimbursed only at the routine homecare rate.None of VITAS’ hospice programs exceeded the payment limits on inpatient services in 2011, 2010 or 2009. VITAS is also subject to a Medicare annual per-beneficiary cap (“Medicare cap”).Compliance with the Medicare cap is measured by comparing the total Medicare payments received under a Medicare provider number with respect to services provided to all Medicare hospice care beneficiaries in the program or programs covered by that Medicare provider number between November 1 of each year and October 31 of the following year with the product of the per-beneficiary cap amount and the number of Medicare beneficiaries electing hospice care for the first time from that hospice program or programs from September 28 through September 27 of the following year. We actively monitor each of our hospice programs, by provider number, as to their specific admission, discharge rate and median length of stay data in an attempt to determine whether revenues are likely to exceed the annual per-beneficiary Medicare cap.Should we determine that revenues for a program are likely to exceed the Medicare cap based on projected trends, we attempt to institute corrective actions, which include changes to the patient mix and increased patient admissions.However, should we project our corrective action will not prevent that program from exceeding its Medicare cap, we estimate the amount of revenue recognized during the period that will require repayment to the Federal government under the Medicare cap and record the amount as a reduction to service revenue. During the year ended December 31, 2011, we reversed Medicare cap liability for amounts recorded in the fourth quarter of 2010 for two programs’ projected 2011 measurement period liability. This reversal was partially offset by the Medicare cap liability for three programs’ projected 2012 measurement period liability.For the year ended December 31, 2010, we recorded pretax charges in continuing operations for the estimated Medicare cap liability for two programs’ 11 Chemed Corporation and Subsidiary Companies projected liability through year end for the 2011 measurement period.The majority of the liability relates to one program which is VITAS’ largest hospice.This amount was subsequently reversed during the 2011 fiscal year due to increased admission trends.Shown below is the Medicare cap liability activity for the years ended December 31, 2011 and 2010 (in thousands): Beginning Balance January 1, $ $ Expense - 2012 measurement period - Reversal - 2011 measurement period ) - Expense - 2011 measurement period - Reversal - 2010 measurement period - ) Other ) - Ending Balance December 31, $ $ 3.Long-Term Debt and Lines of Credit As of December 31, 2011, we have long-term debt of $166.8 million (December 31, 2010 - $159.2 million).This long-term debt is related in its entirety to our Convertible Notes that are due in full in 2014. 2011 REFINANCING On March 1, 2011, we replaced our existing credit agreement with our Revolving Credit Facility (“2011 Credit Agreement”).Terms of the 2011 Credit Agreement consist of a five-year, $350 million revolving credit facility.This 2011 Credit Agreement has a floating interest rate that is currently LIBOR plus 175 basis points (2.11% at December 31, 2011).The 2011 Credit Agreement also includes a $150 million expansion feature.Debt issuance costs written-off related to the previous existing credit agreement are not material. CONVERTIBLE NOTES In May 2007, we issued $200 million of Senior Convertible Notes due 2014 (the “Notes”) at a price of $1,000 per Note, less an underwriting fee of $27.50 per Note.We received approximately $194 million in net proceeds from the sale of the Notes after paying underwriting fees, legal and other expenses.We pay interest on the Notes on May 15 and November 15 of each year, beginning on November 15, 2007. The Notes mature on May 15, 2014. The Notes are guaranteed on an unsecured senior basis by each of our subsidiaries that are a borrower or a guarantor under any senior credit facility, as defined in the Indenture.The Notes were convertible, under certain circumstances, into our Capital Stock at an initial conversion rate of 12.3874 shares per $1,000 principal amount of Notes.This conversion rate is equivalent to an initial conversion price of approximately $80.73 per share. Prior to March 1, 2014, holders may convert their Notes under certain circumstances. On and after March 1, 2014, the Notes will be convertible at any time prior to the close of business three days prior to the stated maturity date of the Notes. Upon conversion of a Note, if the conversion value is $1,000 or less, holders will receive cash equal to the lesser of $1,000 or the conversion value of the number of shares of our Capital Stock. If the conversion value exceeds $1,000, in addition to this, holders will receive shares of our Capital Stock for the excess amount.The Indenture contains customary terms and covenants that upon certain events of default, including without limitation, failure to pay when due any principal amount, a fundamental change or certain cross defaults in other agreements or instruments, occurring and continuing; either the trustee or the holders of 25% in aggregate principal amount of the Notes may declare the principal of the Notes and any accrued and unpaid interest through the date of such declaration immediately due and payable. In the case of certain events of bankruptcy or insolvency relating to any significant subsidiary or to us, the principal amount of the Notes and accrued interest automatically becomes due and payable. The conversion rate on the Notes is adjusted upon certain corporate events including a quarterly dividend payment in excess of $0.06 per share.We have increased the dividend per share periodically since issuing the Notes.This has the effect of changing the conversion rate to 12.5589 ($79.62 per share) at December 31, 2011. Pursuant to the FASB’s guidance on accounting for derivative instruments indexed to, and potentially settled in a company’s own stock as well as the guidance on the meaning of “indexed to a company’s own stock,” the Notes are accounted for as convertible debt in the accompanying consolidated balance sheet and the embedded options within the Notes have not been accounted for as separate derivatives.FASB’s guidance requires all such convertible debentures to be separately accounted for as debt and equity pieces of the instrument.At inception of the convertible instrument, cash flows related to the convertible instrument are to be discounted using a market rate of interest. 12 Chemed Corporation and Subsidiary Companies The following amounts are included in our consolidated balance sheet related to the Notes (in thousands): December 31, Principal amount of convertible debentures $ $ Unamortized debt discount ) ) Carrying amount of convertible debentures $ $ Additional paid in capital (net of tax) $ $ In conjunction with the Notes, we entered into a purchased call transaction and a warrant transaction (written call) with JPMorgan Chase, National Association and Citibank, N.A. (the "Counterparties").The purchased call options cover approximately 2,477,000 shares of our Capital Stock, which under most circumstances represents the maximum number of shares of Capital Stock that underlie the Notes.Concurrently with entering into the purchased call options, we entered into warrant transactions with each of the Counterparties. Pursuant to the warrant transactions, we sold to the Counterparties warrants to purchase in the aggregate approximately 2,477,000 shares of our Capital Stock. In most cases, the sold warrants may not be exercised prior to the maturity of the Notes. The purchased call options and sold warrants are separate contracts with the Counterparties, are not part of the terms of the Notes and do not affect the rights of holders under the Notes. A holder of the Notes will not have any rights with respect to the purchased call options or the sold warrants.The purchased call options are expected to reduce the potential dilution upon conversion of the Notes if the market value per share of the Capital Stock at the time of exercise is greater than the conversion price of the Notes at time of exercise. The sold warrants have an exercise price of $105.44 and are expected to result in some dilution should the price of our Capital Stock exceed this exercise price. Our net cost for these transactions was approximately $27.3 million.Pursuant to FASB’s authoritative guidance, the purchased call option and the sold warrants are accounted for as equity transactions.Therefore, our net cost was recorded as a decrease in stockholders’ equity in the accompanying consolidated balance sheet. The following amounts comprise interest expense included in our consolidated income statement (in thousands): December 31, Cash interest expense $ $ $ Non-cash amortization of debt discount Amortization of debt costs Total interest expense $ $ $ The unamortized debt discount is amortized using the effective interest method over the remaining life of the Notes.The effective rate on the Notes after adoption of the standard is 6.875%. The average interest rate for our long-term debt was 1.9% for the years ended December 31, 2011 and 2010. Capitalized interest was not material for any of the periods shown.Summarized below are the total amounts of interest paid during the years ended December 31 (in thousands): $ DEBT COVENANTS Collectively, the 2011 Credit Agreement and the Notes require us to meet certain restrictive non-financial and financial covenants. We are in compliance with all non-financial debt covenants as of December31, 2011.The restrictive financial covenants are defined in the 2011 Credit Agreement and include maximum leverage ratios, minimum fixed charge coverage and consolidated net worth ratios, limits on operating leases and minimum asset value limits.We are in compliance with the financial debt covenants as of December 31, 2011, as follows: 13 Chemed Corporation and Subsidiary Companies Description Requirement Chemed Leverage Ratio (Consolidated Indebtedness/ConsolidatedAdj. EBITDA) < 3.50 to 1.00 1.09 to 1.00 Fixed Charge Coverage Ratio (Consolidated Free Cash Flow/Consolidated Fixed Charges) > 1.50 to 1.00 2.47 to 1.00 Annual Operating Lease Commitment < $30.0 million $19.8 million We have issued $29.5 million in standby letters of credit as of December 31, 2011, mainly for insurance purposes.Issued letters of credit reduce our available credit under the revolving credit agreement.As of December 31, 2011, we have approximately $320.5 million of unused lines of credit available and eligible to be drawn down under our revolving credit facility, excluding the expansion feature. 4. Stock-Based Compensation Plans We have six stock incentive plans under which 8,450,000 shares can be issued to key employees through a grant of stock awards and/or options to purchase shares.The Compensation/Incentive Committee (“CIC”) of the Board of Directors administers these plans.All options granted under these plans provide for a purchase price equal to the market value of the stock at the date of grant.The latest plan, covering a total of 1,750,000 shares, was adopted in May 2010.The plans are not qualified, restricted or incentive plans under the U.S. Internal Revenue Code.The terms of each plan differ slightly; however, stock options issued under the plans generally have a maximum term of 10 years.Under one plan, adopted in 1999, up to 500,000 shares may be issued to employees who are not our officers or directors. We grant stock options and restricted stock awards to our officers, other key employees and directors to better align their long-term interests with those of our shareholders.We grant stock options at an exercise price equal to the market price of our stock on the date of grant.Options generally vest evenly annually over a three-year period and have a contractual life of 10 years.Restricted stock awards generally cliff vest over a three-or four year period.Immediately vesting stock awards are generally granted to our non-employee directors annually at the time of our Annual Meeting. In February 2011, the CIC granted 35,713 restricted stock awards to certain key employees.These shares cliff vest in February 2015.In May 2011, the CIC granted 6,928 unrestricted shares to stock to the Company’s outside directors. The following table summarizes total stock option and stock award activity during 2011: Stock Options Stock Awards Weighted Average Aggregate Weighted Remaining Intrinsic Average Number of Exercise Contractual Value Number of Grant-Date Options Price Life (Years) (thousands) Shares Price Outstanding at January 1, 2011 $ $ Granted Exercised/Vested ) ) Canceled/ Forfeited ) ) Outstanding at December 31, 2011 $ Vested and expected to vest at December 31, 2011 n.a. n.a. Exercisable at December 31, 2011 n.a. n.a. We estimate the fair value of stock options using the Black-Scholes valuation model, consistent with the provisions of the FASB’s and the Securities and Exchange Commission’s (“SEC”) guidance.We determine expected term, volatility, dividend yield and forfeiture rate based on our historical experience.We believe that historical experience is the best indicator of these factors.Prior to 2011, we separated the participants into two groups for purposes of calculating the fair value of options.Beginning in 2011, we valued all participants’ options as a single group because segregation of data did not provide significantly different results for determining compensation expense for stock options.Data for 2010 and 2009 have been combined to present the weighted average information of previously segregated data.The assumptions we used to value the 2011, 2010 and 2009 grants are as follows: 14 Chemed Corporation and Subsidiary Companies Stock price on date of issuance $ $ $ Grant date fair value per share $ $ $ Number of options granted Expected term (years) Risk free rate of return 2.35% 2.43% 1.74% Volatility 32.8% 33.5% 35.0% Dividend yield 1.0% 1.5% 0.6% Forfeiture rate - 1.6% 2.0% Other data for stock option and stock award activity include (in thousands, except per-share amounts): Years Ended December 31, Total compensation cost of stock-based compensation plans charged against income $ $ $ Total income tax benefit recognized in income for stock based compensation plans Total intrinsic value of stock options exercised Total intrinsic value of stock awards vested during the period Per-share weighted averaged grant-date fair value of stock awards granted Other data for stock options and stock awards for 2011 include (dollar amounts in thousands): Stock Stock Options Awards Total unrecognized compensation related to nonvested options and awards at end of year $ $ Weighted average period over which unrecognized compensation cost of nonvested options and awards to be recognized (years) Actual income tax benefit realized from options exercised during the year $ n.a. EXECUTIVE LONG-TERM INCENTIVE PLAN (“LTIP”) Our shareholders approved in May 2002 the adoption of the LTIP covering our officers and certain key employees.The CIC periodically approves a pool of shares to be awarded based on stock price targets, EBITDA targets, time-based vesting and a discretionary component for the LTIP. The CIC established price targets and pools of unrestricted shares to be granted if the closing stock price reaches the target price for 30 of 60 consecutive trading days during the specified three-year period: February 2011 Price Targets for the May 2009 Price Targets for the three years ending February 18, 2014 three years ending February 28, 2012 Price target Number of shares in the pool Shares awarded: From the pool - - - Discretionary shares - - - Total shares - - - Pretax cost of award (in thousands) n.a. n.a. n.a. Date of award n.a. n.a. n.a. April 2010 December 2010 January 2011 15 Chemed Corporation and Subsidiary Companies The CIC also established cumulative adjusted EBITDA Earnings Targets for three-year and four year periods and pools of unrestricted shares to be granted upon the attainment of either target: Cumulative EBITDA Targets November 2009 May 2007 Beginning measurement date January 1, 2010 January 1, 2007 Three-year EBITDA Target (in thousands) Four-year EBITDA target (in thousands) Shares in EBITDA pool Shares awarded: From the pool - Discretionary shares - Total shares - Pretax cost of award (in thousands) - Date of award n.a. November 2009 The above pretax costs of the LTIP awards include related payroll taxes and savings plan contributions and are included in the “Selling, general and administrative expenses” line of the consolidated income statement. In February 2011, the CIC approved a time-based LTIP award of 42,000 shares of restricted stock to certain key employees.The restricted shares cliff vest four years from the date of issuance.The cumulative compensation expense related to the restricted award is $2.7 million and will be recognized ratably over the 4 year vesting period.We assumed no forfeitures in determining the cumulative compensation expense of the grant.In November 2009, the CIC established a discretionary pool of 37,000 shares of capital stock. EMPLOYEE STOCK PURCHASE PLAN (“ESPP”) The ESPP allows eligible participants to purchase our shares through payroll deductions at current market value.We pay administrative and broker fees associated with the ESPP.Shares purchased for the ESPP are purchased on the open market and credited directly to participants’ accounts.In accordance with the FASB’s guidance, the ESPP is non-compensatory. 5.Segments and Nature of the Business Our segments include the VITAS segment and the Roto-Rooter segment.Relative contributions of each segment to service revenues and sales were 73% and 27%, respectively, in 2011 and 72% and 28%, respectively, in 2010.The vast majority of our service revenues and sales from continuing operations are generated from business within the United States. The reportable segments have been defined along service lines, which is consistent with the way the businesses are managed. In determining reportable segments, the RRSC and RRC operating units of the Roto-Rooter segment have been aggregated on the basis of possessing similar operating and economic characteristics.The characteristics of these operating segments and the basis for aggregation are reviewed annually.Accordingly, the reportable segments are defined as follows: ● The VITAS segment provides hospice services for patients with terminal illnesses.This type of care is aimed at making the terminally ill patient’s end of life as comfortable and pain-free as possible.Hospice care is typically available to patients who have been initially certified or re-certified as terminally ill (i.e., a prognosis of six months or less) by their attending physician, if any, and the hospice physician.VITAS offers all levels of hospice care in a given market, including routine home care, inpatient care and continuous care.Over 90% of VITAS’ revenues are derived through the Medicare and Medicaid reimbursement programs. ● The Roto-Rooter segment provides repair and maintenance services to residential and commercial accounts using the Roto-Rooter registered service marks. Such services include plumbing and sewer, drain and pipe cleaning. They are delivered through company-owned and operated territories, independent contractor-operated territories and franchised locations. This segment also manufactures and sells products and equipment used to provide such services. ● We report corporate administrative expenses and unallocated investing and financing income and expense not directly related to either segment as “Corporate”.Corporate administrative expense includes the stewardship, accounting and reporting, legal, tax and other costs of operating a publicly held corporation.Corporate 16 Chemed Corporation and Subsidiary Companies investing and financing income and expenses include the costs and income associated with corporate debt and investment arrangements. Segment data for our continuing operations are set forth below (in thousands): For the Years Ended December 31, Revenues by Type of Service VITAS Routine homecare $ $ $ Continuous care General inpatient Estimated BNAF - - Medicare cap ) ) Total segment Roto-Rooter Sewer and drain cleaning Plumbing repair and maintenance Independent contractors HVAC repair and maintenance Other products and services Total segment Total service revenues and sales $ $ $ Aftertax Segment Earnings/(Loss) VITAS $ $ $ Roto-Rooter Total Corporate ) ) ) Discontinued operations - - ) Net income $ $ $ Interest Income VITAS $ $ $ Roto-Rooter Total Corporate 91 83 Intercompany eliminations ) ) ) Total interest income $ $ $ Interest Expense VITAS $ $ $ Roto-Rooter Total Corporate Total interest expense $ $ $ Income Tax Provision VITAS $ $ $ Roto-Rooter Total Corporate ) ) ) Total income tax provision $ $ $ 17 Chemed Corporation and Subsidiary Companies For the Years Ended December 31, Identifiable Assets VITAS $ $ $ Roto-Rooter Total Corporate Total identifiable assets $ $ $ Additions to Long-Lived Assets VITAS $ $ $ Roto-Rooter Total Corporate 72 18 Total additions to long-lived assets $ $ $ Depreciation and Amortization VITAS $ $ $ Roto-Rooter Total Corporate Total depreciation and amortization $ $ $ 6.Intangible Assets Amortization of definite-lived intangible assets from continuing operations for the years ended December 31, 2011, 2010, 2009 was $1.5 million, $2.1 million and $4.0 million, respectively.The following is a schedule by year of projected amortization expense for definite-lived intangible assets (in thousands): $ Thereafter The balance in identifiable intangible assets comprises the following (in thousands): Gross Accumulated Net Book Asset Amortization Value December 31, 2011 Referral networks $ $ ) $ Covenants not to compete ) Customer lists ) Reacquired franchise rights ) Subtotal - definite-lived intangibles ) VITAS trade name - Operating licenses - Total $ $ ) $ December 31, 2010 Referral networks $ $ ) $ Covenants not to compete ) Customer lists ) Reacquired franchise rights ) Subtotal - definite-lived intangibles ) VITAS trade name - Operating licenses - Total $ $ ) $ 18 Chemed Corporation and Subsidiary Companies 7. Other Operating Expenses There were no other operating expenses from continuing operations for the periods ended December 31, 2011 and 2010.For the twelve-month period ended December 31, 2009, we recorded pretax expenses of $4.0 million related to the costs of a contested proxy solicitation. 8.Business Combinations On April 29, 2011, our VITAS segment completed an acquisition of the operating assets of Family Comfort Hospice which is based in Alabama.This acquisition adds three central Alabama locations serving ten counties to VITAS’ network of hospice programs.We made no acquisitions within the Roto-Rooter segment.The purchase price of this acquisition is allocated as follows (in thousands): Working capital $ Identifiable intangible assets Goodwill Other assets and liabilities - net 11 $ During 2010, we completed four business combinations within the Roto-Rooter segment for $9.5 million in cash to increase our market penetration in Kansas City, Missouri, St. Louis, Missouri, Jefferson City, Missouri and Spokane Washington.We made no acquisitions within the VITAS segment during 2010.The purchase price of these acquisitions was allocated as follows (in thousands): Working capital $ Identifiable intangible assets Goodwill Other assets and liabilities - net $ During 2009, we completed two business combinations within the Roto-Rooter segment for $1.9 million in cash to increase our market penetration in Detroit, Michigan and Grand Rapids, Michigan.We made no acquisitions within the VITAS segment during 2009. The unaudited pro forma results of operations, assuming purchase business combinations completed in 2011 and 2010 were completed on January 1, 2010, do not materially impact the accompanying consolidated financial statements.The results of operations of each of the above business combinations are included in our results of operations from the date of the respective acquisition. 9.Discontinued Operations Discontinued operations comprise (in thousands, except per share amounts): For the Years Ended December 31, Adjustment to accruals of operations discontinued in prior years: Casualty insurance costs $
